Citation Nr: 0503803	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  01-03 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from March 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In March 2002 the Board denied the veteran's claim for 
entitlement to a compensable evaluation for hemorrhoids.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2003 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion 
For Remand.  The Board's decision was vacated and the 
appellant's claim was remanded for issuance of adequate VCAA 
notice and for the VA to obtain the veteran's medical records 
from a number of medical providers.    

In February 2004, the Board remanded the matter in order to 
comply with the above and to, additionally, afford the 
veteran a VA examination to assess the current severity of 
her service-connected hemorrhoids.  The case has now been 
returned to the Board for further appellate review.


REMAND

As part of the February 2004 Board remand, the RO was 
directed to afford the veteran a VA examination to determine 
whether the veteran's service-connected hemorrhoids are 
currently manifested by persistent bleeding and with 
secondary anemia, or with fissures, or are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Although the veteran was 
afforded a VA examination in July 2004, the examiner failed 
to discuss the above.  Consequently, the Board finds the July 
2004 VA examination report to be inadequate for rating 
purposes.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.    

Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this case, unfortunately, the Board's instructions in its 
February 2004 remand were not fully carried out.        

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the following actions:

1.  The RO is directed to afford the 
veteran a VA examination to determine the 
current nature and severity of her 
service-connected hemorrhoids, to include 
whether the veteran's service- connected 
hemorrhoids are currently manifested by 
persistent bleeding and with secondary 
anemia, or with fissures, or are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences.  All necessary laboratory 
tests and diagnostic procedures must be 
conducted and the findings reported in 
accordance with the applicable criteria 
set forth in VA's Schedule for Rating 
Disabilities.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




